DISTRICT COURT OF APPEAL, FIRST DISTRICT
                                    2000 Drayton Drive
                              Tallahassee, Florida 32399-0950
                               Telephone No. (850)488-6151

                                        April 11, 2017

                                                    CASE NO.: 1D16-5205
                                                    L.T. No.: 2016-CA-2052


Dr. Erwin D. Jackson                   v.          Leon County Elections Canvassing
                                                   Board, et al.

Appellant / Petitioner(s),                         Appellee / Respondent(s)

BY ORDER OF THE COURT:

     Motion for en banc consideration, filed by respondent on November 21, 2016, is denied.



     Rowe and Kelsey, JJ., concur. Makar, J., would grant the motion for rehearing en banc.



       I HEREBY CERTIFY that the foregoing is (a true copy of) the original court order.

Served:

Stephen M. Slepin                Dan R. Stengle                     Louis C. Norvell
Charles B. Upton                 Hon. Karen A. Gievers, Judge       Hon. Gwen Marshall, Clerk


am